Citation Nr: 1455544	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004 and from January 2005 to July 2005 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the July 2014 Appellate Brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran asserts that his partial sacralization of the L5 vertebral body with pain was caused by service.  In support thereof, the Veteran cites service treatment records (STRs) which indicate treatment for lumbosacral pain, and in-service X-Ray results which show segmentation abnormality with four lumbar vertebrae.  The Veteran also offers his own statements that he engaged in heavy lifting while in service and has experienced back pain since that time.  In contrast, the February 2011 report of VA examination reflects, in pertinent part, that "he has a congenital partial sacralization of L5 vertebral body which is a trigger for pain."  The VA examiner added that the Veteran's service did not result in a "chronic aggravation" of his congenital partial sacralization. 

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c)4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his partial sacralization of the L5 vertebral body with pain or any other pathology that is identified.  All necessary studies and/or tests should be conducted.  The Veteran's claims file should be made available to the examiner for review.  Following a review of the claims file, the examiner should answer the following questions: 

(a)  Does the Veteran's partial sacralization of the L5 vertebral body with pain constitute a defect or disease? 

(b)  If the Veteran's partial sacralization of the L5 vertebral body with pain is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect during service? 

A complete rationale for any opinion expressed should be included in the examination report. 

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






